IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60588
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TRECE CLARK,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CR-108-ALL
                      --------------------
                         August 7, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Coghlan, appointed counsel for Trece Clark, has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Our independent

review of the brief and the record and Clark's response discloses

no nonfrivolous issue.   Accordingly, counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    Clark's

motion for appointment of substitute counsel is DENIED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.